Filed electronically with the Securities and Exchange Commission on October 19, 2011 File No. 002-13627 File No. 811-00042 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 114 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 115 DWS PORTFOLIO TRUST (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY 10154 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(617) 295-1000 John Millette, Vice President and Secretary DWS Portfolio Trust One Beacon Street, Boston, MA02108 (Name and Address of Agent for Service) Copy to: David A. Sturms, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, IL 60601 It is proposed that this filing will become effective: |X| Immediately upon filing pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (b) || On pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund(s), (each) a series of the Registrant: · DWS Floating Rate Fund (formerly DWS Floating Rate Plus Fund) — Classes A, C, Institutional Class and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 10th day of October 2011. DWS PORTFOLIO TRUST By:/s/W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President October 10, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer October 10, 2011 /s/John W. Ballantine John W. Ballantine* Trustee October 10, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee October 10, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee October 10, 2011 /s/Keith R. Fox Keith R. Fox* Trustee October 10, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee October 10, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee October 10, 2011 /s/Richard J. Herring Richard J. Herring* Trustee October 10, 2011 /s/William McClayton William McClayton* Trustee October 10, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee October 10, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee October 10, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee October 10, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee October 10, 2011 *By:/s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post Effective Amendment No. 101 to the Registration Statement, as filed on April 28, 2008; and as filed on September 28, 2011 in Post-Effective Amendment No. 113 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
